DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

a measuring means for measuring a blood indicator for the blood, as in claims 1 and 7, 
a flow rate calculating unit calculating an access flow rate of the access vessel based on an initial blood indicator, as in claim 1,
a system removing the dialysate from the dialysis unit without relying on the pump [and obtaining the initial blood indicator], as in claim 1,
the measuring means further allows measurement of a hemoglobin concentration or hematocrit in the blood, as in claim 2,
vein side liquid level adjusting means for allowing a liquid level … to be adjusted, as in claims 4 and 9,
artery side liquid level adjusting means for allowing a liquid level … to be adjusted, as in claim 5 and 10,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
the term “an initial blood indicator” in line 19, renders the claim indefinite as it is unclear if the term refers to the previously recited “a blood indicator” of line 16, or if the two are distinct. 
The term, “a blood indicator” in line 26 of claim 1 renders the claim indefinite as it is unclear if the term refers to one or more of the previously recited “a blood indicator” of line 16, or “an initial blood indicator” of line 19.
	Claim 1 recites the limitation "the blood diluted with the priming solution" in line 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, the terms “an initial blood indicator BC1”, and “a blood indicator BC2” render the claim indefinite as it is unclear if the terms refer to the previously recited “initial blood indicator” and “blood indicator” of claim 1.

Regarding claims 6 and 11, it is unclear what is required by the limitiation that “the chamber is allowed to be arranged upside down” (“arranging the chamber upside down” as in claim 11). Specifically it is unclear if the limitation is merely an intended use of the chamber, or if the chamber is actually arranged upside down. Furthermore, it’s unclear how, if the chamber is intended for mounting “upside down”, how this differs from a “right side up” arrangement since the upside and downside are understood as the sides intended to be up and intended to be down respectively. 
Regarding claim 7, the repeated use of the terms “a blood indicator”, and “an initial blood indicator”, renders the claim indefinite in the same manner as that of claim 1 as detailed above as it is unclear whether these refer to separate features or if they refer to one another.
Claim 7 recites the limitation "the blood indicator" in the second from last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the limitation is intended to refer to the previously recited “a blood indicator” or “an initial blood indicator”.

Regarding claim 8, the terms “an initial blood indicator BC1”, and “a blood indicator BC2” render the claim indefinite as it is unclear if the terms refer to the previously recited “initial blood indicator” and “blood indicator” of claim 7.

Further regarding claims 1-12, and specifically claims 1 and 7, the repeated use of the term “the blood” renders the claim indefinite as it is unclear what blood is being referred to. Although the claims provide antecedent basis for the term “the blood”, the claims repeatedly refer to “blood” and “the blood” without making any distinction between the blood in the venous side, the blood in the dialyzer, the blood combined with saline, and so forth. Therefore it is impossible to determine with any certainty 

	Claims 2-6, and 8-12 are further rejected for depending from a claim (i.e. 1 or 7) which is indefinite.

Claim limitations, 
“measuring means for measuring a blood indicator for the blood” 
“a flow rate calculating unit calculating an access flow rate of the access vessel based on an initial blood indicator”,
“a system removing the dialysate from the dialysis unit without relying on the pump [and obtaining the initial blood indicator]”,
“the measuring means further allows measurement of a hemoglobin concentration or hematocrit in the blood”,
“vein side liquid level adjusting means for allowing a liquid level in the vein side chamber to be optionally raised or lowered for adjustment”, and 
“artery side liquid level adjusting means for allowing a liquid level in the artery side chamber to be optionally raised or lowered for adjustment”,
each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claims 1-12 are rejected as being indefinite due to the lack of written description for the terms noted above. Each of claim 1-12 either contains one of the cited limitations of depends from a claim which contains one of said limitations.

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The terms, “and another end to which an artery side puncture needle puncturing an upstream side of an access vessel of a patient is connected”, and ” another end to which a vein side puncture needle puncturing a downstream side of the access vessel of the patient is connected”, are limitations which require the claimed device connected to the human body in a specific arrangement. This makes the subject matter of the claims inseparable from the human organism which is recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krivitski et al. (US 5,685,989), Crnkovich et al. (US Pre-Grant Publication 2018/0318486), Kraemer (US 7,704,213), Rubinstein et al. (US 7,590,437), Cole et al. (US 6,189,388).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/               Primary Examiner, Art Unit 3781